PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. D644,366
Issue Date: August 30, 2011
Application No. 29/380,881
Filed: December 13, 2010
For: VIAL

:
:
:	NOTICE
:
:


This is a Notice regarding the response to notice and notification of withdrawal of small entity status, filed January 10, 2022, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

It is noted that an itemization of the fee deficiency was submitted; however, the calculation of the deficiency owed is not in compliance with the requirement of 37 CFR 1.28(c)(2)(i), which reads:

Calculation of the deficiency owed.  The deficiency owed for each previous fee erroneously paid as a small entity is the difference between the current fee amount (for other than a small entity) on the date the deficiency is paid in full and the amount of the previous erroneous (small entity) fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously erroneously paid as a small entity. Where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously) paid in error;”  Emphasis added.

37 CFR 1.28(c)(2)(ii) goes on to say:

(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

The request cannot be accepted because it is not signed. Specifically, the request should contain either a handwritten or an S-signature per 37 CFR 1.4.

In addition, the instant request does not fully comply with the requirements of (A), (C) and (D), as listed above. 

The line item design issue fee fails to comply with the calculation of the deficiency owed. Where a fee is paid in error as small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency was paid in full, the deficiency owed is equal to the amount (previously) paid in error. Since the applicant may not receive benefit of paying a lower fee for the issue fee, the applicant should refer to the appropriate fee schedule, in effect on July 27, 2011, when calculating the deficiency owed. 

Applicant is reminded the current design issue fee is $740.00 and not $860.00, as listed in the present itemization.1 Since the applicant initially paid $430.00 on July 27, 2011, the deficiency owed amount must be equal to the amount of $430.00, which was previously paid.     

Furthermore, the applicant states the delay in payment of fees at the large entity rate was unintentional. The amount due of $910.00 to update these fees was already charged by the Office on June 10, 2021, with the initial filing of the Notification of Withdrawal of Small Entity Status.  Unfortunately, applicant is advised that the Office has no record of $910.00 being previously paid on June 10, 2021.

In view of the above, applicant should submit a complete and proper itemization in compliance with 37 CFR 1.28(c), that provides the correct current fee amount for the design issue fee; the correct deficiency amount owed for the design issue fee, the filing fee, the search fee, the examination fee; and the correct collective total deficiency payment owed.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.



By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By fax:		              (571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web2 

Telephone inquiries regarding this decision should be directed to Jamice Brantley at (571) 272-3814.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 See the current fee schedule effective January 2, 2021.
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).